 


113 HR 4695 IH: To amend title XVIII of the Social Security Act to add sleep apnea screening to the initial preventive physical examination under the Medicare program.
U.S. House of Representatives
2014-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 4695 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2014 
Mr. Burgess (for himself and Mr. Rush) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to add sleep apnea screening to the initial preventive physical examination under the Medicare program. 
 
 
1.Adding sleep apnea screening to the initial preventive physical examination under the Medicare program 
(a)In generalSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended— 
(1)in subsection (ww)(2), by adding at the end the following new subparagraph: 
 
(O)Sleep apnea screening (as defined in subsection (iii)).; and 
(2)by adding at the end the following new subsection: 
 
(iii)Sleep Apnea ScreeningThe term sleep apnea screening means, with respect to an individual, a determination based upon information that is obtained with respect to the individual through an appropriate questionnaire as to whether the individual is at high risk for obstructive sleep apnea. Such determination shall be evidence-based and shall be made in accordance with recognized clinical guidelines or such other guidelines as the Secretary determines appropriate in consultation with appropriate medical organizations. .  
(b)Effective dateThe amendments made by subsection (a) apply to initial preventive physical examinations performed on or after January 1, 2016. 
 
